Wade, J.
All the evidence in this case clearly discloses that before the action of trover was brought, the plaintiff parted with the title to the property. There was an identification of the thing sold, an agreement as to the price to be paid, and consent of the parties. Civil Code, § 4106. The amount which by agreement was to be allowed for the article sold, as a credit on the price of another article to be purchased by the plaintiff, furnished a sufficient consideration. The trial judge did not err in overruling the motion for a new trial. Judgment affirmed.